           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION

UNITED STATES OF AMERICA,             18-PO-5136-JTJ
                                      VIOLATION:
         Plaintiff,                   6026483
   vs.                                Location Code: M13
DONALD ROBILLARD,
                                      ORDER
         Defendant.


  Based upon the motion of the United States and for good cause appearing,

  IT IS HEREBY ORDERED that VN 6026483 is DISMISSED.

  DATED this 9th day of October 2018.
